United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-3690
                                  ___________

Clyde Boone,                         *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Minnesota.
Jon Juenger, Mower County Sheriff’s *
Deputy; Mower County, Minnesota,     * [UNPUBLISHED]
                                     *
             Appellees.              *
                                ___________

                            Submitted: December 13, 2007
                               Filed: December 18, 2007 (Corrected 12/20/07)
                                ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

        Clyde Boone appeals the district court’s1 adverse grant of summary judgment
in his 42 U.S.C. § 1983 lawsuit. Having carefully considered Boone’s arguments and
conducted de novo review of the record, see Williams v. City of Carl Junction, Mo.,
480 F.3d 871, 873 (8th Cir. 2007), we find no basis for reversal. Accordingly, we
affirm. See 8th Cir. R. 47B.
                         _____________________________


      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.